Citation Nr: 1413749	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to service-connected residual scar, status-post appendectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in those folders have already been considered by the RO in adjudicating the Veteran's claim.  
 
The Veteran's claim was remanded by the Board for further development in October 2009, September 2011, September 2012, and July 2013.  

Separately, in a June 2011 rating decision, the RO denied special monthly pension benefits.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to that determination and action is pending at the RO.  Moreover, in a letter dated in August 2011, the RO acknowledged receipt of the NOD and informed him that if his notice of disagreement could not be resolved, a statement of the case would be issued.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's gastrointestinal disabilities, to include gastroesophageal reflux disease (GERD), hiatal hernia, and diverticulosis, began many years after discharge from service, are not due to service, and are not caused or aggravated by the Veteran's service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, to include GERD, hiatal hernia, and diverticulosis, including as secondary to service-connected disease or injury, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In August 2005 and July 2013, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 2013 letter also informed him of how ratings and effective dates are assigned.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony before a Decision Review Officer (DRO).  During the May 2006 DRO hearing, the hearing officer enumerated the issue on appeal.  Information was obtained regarding onset of the Veteran's claimed disability and any causal link between the claimed disability and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In July 2013, the Board remanded the Veteran's claim for further development to specifically include obtaining updated VA treatment records, Social Security Administration (SSA) medical records, additional service treatment records (STR), and to submit the Veteran's claims file to a physician to obtain a medical opinion.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The SSA records and the additional STR were found to be unavailable and the Veteran was so informed by a September 2013 letter.  This letter requested the Veteran to submit such records if they were in his possession or any additional information within 10 days otherwise a decision could be made after that time period.  He was also informed of alternate sources of evidence that could supplement the available service treatment records.  The Veteran responded stating that he did not have any of these records.  The Veteran's updated VA treatment records were obtained and the Veteran's claims file was reviewed by a VA physician.  The Board has reviewed the September 2013 medical opinion and finds that the resulting opinion is adequate.  The VA physician reviewed the Veteran's claims file, including the Veteran's lay assertions of continuity of symptomatology.  The examiner provided a reasoned basis for his conclusions.  Thus, there has been compliance with the Board's remand order.    

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.
However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease. See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made. This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

III.  History and Analysis

The Veteran's claim for service connection for a gastrointestinal disorder was received in July 2005.  The Veteran asserted that he had had reflux due to an in-service appendectomy.  At a May 2006 hearing the Veteran testified that he has had abdominal pain, vomiting and diarrhea ever since service.  

The STR reveal that in February 1973 the Veteran complained of abdominal pain, vomiting and diarrhea.  The diagnosis was appendicitis and an appendectomy was performed.  The remainder of the Veteran's service treatment records reveal no gastrointestinal complaints, and none were shown on the Veteran's October 1973 discharge examination report.  

The post service records reveal that the Veteran first sought VA treatment in March 1976.  The treatment was for psychiatric problems and the Veteran did not report gastrointestinal problems at that time.  During a November 1982 psychiatric examination, however, the Veteran reported gastric disturbances described as nausea, epigastric pain, bloating, and vomiting, with irregular bowl movements and alternating constipation and diarrhea with red blood spots after stools on occasions.  Based on the foregoing, the physician diagnosed gastrointestinal disturbances.  During a January 1983 RO hearing regarding a claim for service connection for a psychiatric condition, the Veteran reported that from the time of his appendectomy he had experienced nervous trouble that affected his stomach and required him to eat soft foods, but that he did not seek treatment for these problems during service.  During a hospitalization for psychiatric problems, from September 1986 to October 1986, the Veteran complained of stomach ache, nausea, and vomiting, for which an upper GI series was ordered.  Based on the foregoing, the Veteran was diagnosed with esophageal dismotility, GERD, and a medium-sized diverticulum in the third portion of the duodenum.  In a December 1987 statement, the Veteran reported that he had constant stomach pain and vomiting.  During a psychiatric hospitalization in January 1988, the Veteran again reported GI problems, for which he was diagnosed with gastritis, GERD, esophageal dismotility, and a medium-sized sliding hiatal hernia.  

On VA examination in September 2005 the Veteran reported acid reflex two times per week.  The diagnosis was GERD.  The VA examiner opined that the GERD was not related to the Veteran's 1973 appendectomy.  In support of her opinion, the examiner stated that she had reviewed medical literature and there was no etiological relationship between the appendectomy and reflux disease.

The Veteran was afforded another VA examination in February 2010.  The examiner noted that the Veteran complained of abdominal pain, vomiting, nausea, and diarrhea on February 23, 1973.  He was diagnosed with appendicitis and underwent an appendectomy on February 25, 1973.  Thereafter, the service treatment records were absent for complaints, treatment, or diagnosis of gastrointestinal problems, including at separation.  The examiner indicated that after service the medical records were silent for gastrointestinal symptoms or complications until 1989 and that the Veteran was diagnosed with a hiatal hernia and large gastroesophageal reflux in April 1992.  She determined that the Veteran's current disorders are chronic and differ from the 1973 acute condition, the symptoms of which had resolved.  The examiner concluded that it was less likely than not that the Veteran's current hiatal hernia with GERD was etiologically related to his military service.  The VA examiner also opined that the Veteran's current gastrointestinal disability, GERD and hiatal hernia, is not caused by or a result of the service-connected scar disability.  She noted that the medical literature does not support that an etiologic link exists between hiatal hernia with GERD and a status post appendectomy scar condition.

The Veteran's records were reviewed by a VA physician in October 2011.  The examiner noted that the Veteran's STR were not available.  He opined that the Veteran's hiatal hernia and GERD are not caused by or a result of his February 1973 appendectomy and service-connected scar.  He stated that he agreed with the opinion and rationale given by the previous VA examiner (February 3, 2010) who stated, "The medical literature does not support that an etiologic link exists between hiatal hernia with gastroesophageal reflux disorder and a status post appendectomy (appendectomy scar) condition."  He further stated that in addition, hiatal hernias are caused by weakened muscle tissue allowing stomach to bulge up through the diaphragm, and not by appendicitis, appendectomy nor appendectomy scar.  The VA examiner went on to state that therefore there cannot be an aggravation of hiatal hernia with GERD by the status post appendectomy and appendectomy scar conditions.  

The Veteran's records were reviewed by a VA physician in December 2012.  The VA physician opined that the Veteran's hiatal hernia with GERD is not caused by or a  result of the February 1973 appendectomy and service-connected scar.  He noted that he had taken into account the Veteran's lay statements (of GI symptomatology since service).  The VA physician reported that from the appendectomy until the Veteran's discharge there were no gastrointestinal complaints, and that the separation examination in October 1973 was silent for GERD.  He noted that the first medical record describing GI problems was in November 1982, more than nine years between the appendicitis and the first documented GI complaint.  He noted that the Veteran's lay statements did not correlate with the numerous medical evaluations after March 1973, and before November 26, 1982, in which there were no GI complaints.

In a September 2013 addendum, the VA physician who provided the December 2012 medical opinion again reviewed the Veteran's claims file, and noted that he had reviewed the Veteran's lay assertions of continuity of gastrointestinal problems since service.  He opined that the Veteran's hiatal hernia with GERD did not begin in, and was not related to, the Veteran's military service, to include his February 1973 appendectomy.  The VA physician opined that the Veteran's diverticulosis was not related to service and was not due to or caused by the Veteran's in-service appendectomy.  His rationale was that diverticulosis was not noted in service and not until November 2004, approximately 30 years after discharge from service.  He further noted that diverticulosis has not been related to appendicitis, appendectomy, or appendectomy scar in the medical literature.  He opined that the Veteran's diverticulosis was not due to or caused by the service-connected appendectomy scar.   He noted that an etiologic relationship between an appendectomy scar and diverticulosis has not been described in medical literature.  He stated that diverticula usually develop when naturally weak places in the colon give way under pressure.  High pressures generated with in the colon by muscular contractions force the inner mucosa to penetrate through the path of small blood vessels within the colon wall and to bulge beyond the serosa, forming diverticula.  Removal of the appendix has not been associated with the development of diverticulosis.  Finally the VA physician opined that the Veteran's diverticulosis was not aggravated beyond the natural progress by the service-connected status-post appendectomy scar.  He noted that there is no relationship between an appendectomy scar and diverticulosis and aggravation is not possible.  

The Board finds that a private medical article submitted by the Veteran's representative in April 2012 to be of no probative value to the Veteran's claim for service connection for a GI disorder.  The Board notes that the article discusses the relationship between hiatal hernias and GERD.  This article provides no information as to whether the Veteran has any current GI disability that is related to service or to his service-connected appendectomy scar.  

In this case the most probative evidence consists of the post service VA treatment records and the examination reports/opinions of the VA medical examiners that examined the Veteran and/or reviewed the Veteran's medical history.  These records indicate that since November 1982 the Veteran has experienced GERD, hiatal hernia, and diverticulosis.  The VA medical opinions indicate that the Veteran's GI disabilities are not related to the appendectomy the Veteran experienced during service or to his current service-connected appendectomy scar.  Additionally, the VA medical examiners have opined that the Veteran's current GI disabilities, to include GERD, hiatal hernia, and diverticulosis are not caused or aggravated by the Veteran's service-connected appendectomy scar.  

The Board has considered the Veteran's lay statements asserting that his current GI disorders are secondary to his in-service appendectomy and his service-connected appendectomy scar.  However, the Board finds the Veteran's lay statements to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a GI disability that is related to the in-service appendectomy or the service-connected appendectomy scar, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions. 

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran does not have any current gastrointestinal disorder that is related to service or due to or aggravated by the service-connected disability.  As the preponderance of the evidence is against his claim, service connection for a gastrointestinal disorder, to include as secondary to service-connected residual scar, status-post appendectomy, is not warranted.


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected residual scar, status-post appendectomy, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


